Citation Nr: 0718988	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The appellant served in the Mississippi Army National Guard 
from March 1964 to April 1965.  The service department has 
verified that the appellant performed active duty for 
training (ACDUTRA) only from July 3, 1964, to November 3, 
1964, but had no other active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and January 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied the 
benefits sought on appeal.

A Board hearing at the RO was held in June 2003 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

In February 2004, the Board remanded the matter for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions, 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The appellant's right knee disability preexisted service 
and was not aggravated therein.  

2.  The appellant's current left knee disability is not 
causally related to his period of service or any incident 
therein.





CONCLUSION OF LAW

Right and left knee disabilities were not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 101(24), 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
the effective date of the disability.  See Dingess/Hartman, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In this case, in December 2001 and June 2004 letters, the RO 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims of service connection 
for right and left knee disabilities, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letters also advised the 
appellant to submit or identify any additional evidence in 
support of his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board acknowledges that the letters discussed above do 
not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies have resulted in prejudice.  

In that regard, the Board notes that for the disabilities for 
which service connection is sought in this case, 
Dingess/Hartman elements (2), (4), and (5) are not at issue.  
With respect to element (1), the appellant was provided 
adequate information regarding veteran status in the Board's 
February 2004 remand.  With respect to element (4), as 
discussed above, the Board finds that the appellant received 
adequate notification in the letters discussed above.  

Moreover, while the notification discussed above was not 
issued prior to the initial decision on his claim, the 
evidence does not show, nor does the appellant or his 
representative contend, that any timing deficiencies have 
resulted in prejudice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  In that regard, the Board notes that after 
providing the appellant with the most recent notification 
letter and giving him the opportunity to respond, the RO 
reconsidered the claim, as evidenced by the November 2006 
Supplemental Statement of the Case.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the appellant to the 
extent necessary.  Again, neither the appellant nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  
In this case, the appellant's service medical and personnel 
records are on file.  With respect to post-service clinical 
records, the Board notes that the appellant has claimed that 
he was treated for knee problems in the "late 1960's and 
early 1970's" by Dr. Frazier Ward.  Consistent with VA's 
duty to assist, the RO contacted Dr. Ward and asked him to 
forward copies of such medical records.  In April 2002, 
however, Dr. Ward responded that he had absolutely no medical 
evidence pertaining to the appellant from that period, as the 
appellant had claimed.  Rather, Dr. Ward indicated that he 
had no evidence to furnish on behalf of the appellant.  See 
April 2002 Report of Contact.  Based on these facts, the 
Board finds that VA has fulfilled its duty to assist with 
respect to the appellant's allegation that he was treated by 
Dr. Ward.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2006) (if a response to the initial request for 
record indicates that the records sought do not exist, no 
further action is necessary).  The appellant has specifically 
identified no other post-service treatment records pertinent 
to his claims, despite being given the opportunity to do so.  

The Board also notes that the record on appeal contains an 
indication that the appellant received workers' compensation 
payments beginning in July 1998.  In August 2006, pursuant to 
the Board's remand instructions, the RO contacted the 
appellant and asked that he complete an Authorization and 
Consent to Release of Information, so that VA could obtain 
records from the Workers' Compensation Commission.  The 
appellant failed to respond.  Thus, the Board finds that VA 
has no further duty to the appellant.  38 C.F.R. § 
3.159(c)(1)(i), (ii) (the appellant must cooperate fully with 
VA's reasonable efforts to obtain records from non-Federal 
sources and provide authorizations in a form acceptable to 
the source).  

The appellant has also been afforded two VA medical 
examinations in connection with his claim.  A third 
examination is not necessary.  38 C.F.R. § 3.159(c)(4) 
(2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the appellant.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the appellant nor his representative 
has argued otherwise.  


Background

At his December 1963 military preinduction medical 
examination, the appellant reported a history of a trick or 
locked right knee.  Examination showed a 4 inch scar on the 
medial aspect of the right knee.  The knee was stable.  

In-service medical records show that in July 1964, during a 
period of ACDUTRA, the appellant sought treatment for pain, 
locking and swelling in the right knee.  He reported a 
history of a meniscectomy of the right knee prior to service.  
Examination revealed mild effusion and tenderness.  
McMurray's test was negative and range of motion was 
complete.  Ligaments were intact.  X-ray studies showed a 
suspicion of slight narrowing in the medial portion of the 
knee joint space, but no other abnormalities.  The appellant 
was put on a temporary physical profile.  

In August 1964, the appellant reported that he was still 
having trouble with his right knee.  He was fitted with a 
cylinder cast.  Later that month, he reported pain in his 
left leg.  The diagnosis was mild strain of the medial 
collateral ligament.  In September 1964, the appellant 
indicated that he had continued pain in both his right and 
left knees.  

In October 1964, while still on ACDUTRA, the appellant 
reported that he had had a swollen left knee for the past six 
weeks.  He indicated that he had a history of pre-service 
right knee surgery in 1963, with no real improvement in 
symptomatology after the operation.  In addition, the 
appellant indicated that 9 weeks prior, his left knee locked 
while on the firing range.  Examination showed that the 
appellant's left knee was stable and not inflamed, although 
there was definite effusion.  There was slightly decreased 
range of motion.  X-ray studies of both the right and left 
knees were normal.  The assessment was traumatic effusion in 
left knee, secondary to favoring right knee.  The appellant 
was continued on a temporary physical profile.  

The appellant was evaluated at the orthopedic clinic in 
October 1964.  A history of a spontaneous tear of the right 
medial meniscus in 1963, treated with a medial meniscectomy, 
was noted.  The appellant indicated that he had had only a 
few episodes of pain and swelling in the right knee since 
then.  He also indicated that about 12 weeks ago, he sprained 
his left knee on the firing range.  He was treated with a 
cylinder cast for 10 days and had done well since removal of 
the cast.  Examination revealed a right medial peripatellar 
well-healed surgical scar.  The remainder of the examination 
of both knees as within normal limits, but for a very mild 
effusion of the left knee.  The diagnosis was postoperative 
right medial meniscectomy for torn right medial meniscus.  
Also diagnosed was left knee sprain of the medial collateral 
ligament, healing.  The examiner noted that the appellant was 
on a temporary profile until the end of the month.  He 
recommended no permanent profile or limitation of duty.  

At his October 1964 military separation medical examination, 
a 4 inch scar of the right knee was noted.  In addition, the 
examiner noted that a recent consultation in the orthopedic 
clinic had shown post-operative right medial meniscectomy for 
torn right medial meniscus and left knee sprain of the medial 
collateral ligament, healing.  

Service personnel records show that the appellant received a 
physical disability discharge, which was noted to be "not 
service connected."  

In March 2000, the appellant submitted an application for VA 
compensation benefits, seeking service connection for right 
and left knee disabilities.  In support of his claim, he 
submitted an August 1998 MRI report showing a tear of the 
posterior and anterior horns of the left medial meniscus.  

In connection with his claim, the appellant was afforded a VA 
medical examination in April 2000, at which he reported that 
he was a retired truck driver, having retired on Social 
Security disability after falling and injuring his right 
shoulder.  With respect to his knees, the appellant reported 
that prior to service, he had injured his right knee and had 
undergone a right medial meniscectomy.  In 1964, during basic 
training, the appellant indicated that he developed swelling 
and giving way of the right knee.  He indicated that this was 
treated with a cast.  In addition, in the last week of basic 
training, he indicated that his left knee started swelling 
and was treated with an Ace bandage and cast.  The appellant 
indicated that after his separation from service, he 
underwent arthroscopic surgery on the left knee in November 
1999, with subsequent hyaluronate injections.  He also 
reported that he had occasional swelling of the right knee, 
with giving way.  The appellant made no reference to any 
post-service knee injury during the examination.  

On objective examination, the appellant had a normal gait.  
He lacked 5 degrees of extension in the right and left knees, 
but could flex to 140 degrees.  There was no swelling, 
effusion, quadriceps atrophy or patellar instability.  The 
ligaments were stable.  X-rays of the right knee showed 
narrowing in the medial compartment with small osteophytes.  
There was a small fragment of bone and the right patella was 
shifted laterally.  X-ray studies of the left knee showed 
multiple surgical clips with some hypertrophic bone in the 
quadriceps tendon.  The impression was mild osteoarthritis, 
right knee, status post medial meniscectomy.  Also diagnosed 
was left chondromalacia patella, status post arthroscopic 
surgery, left knee.  

In a December 2000 statement submitted in support of his 
claim, the appellant indicated that at his military 
enlistment medical examination, he advised the examiner that 
he had had right knee surgery in 1963.  He claimed that the 
examiner told him "I have not seen a knee that fine since 
1949."  He indicated that while performing physical 
training, his right knee began to swell and he was put in a 
walking cast.  With respect to his left knee, the appellant 
indicated that he injured it on the firing range getting into 
a fox hole.  He indicated that he was treated with a cast.  
The appellant claimed that on the day of his military 
discharge, they removed the cast.  He further claimed that 
the military physician had lied, back-dating the date of 
removal of the cast.  The appellant stated that "my knees 
have given me problems ever since Basic Training.  I have 
learned how to walk and live with them even with pain up 
until now."  The appellant made no reference to any post-
service knee injury.  

In support of his claim, the appellant submitted statements 
from friends and family members indicating that he had had a 
cast on his knees during service and had had longstanding 
troubles with his knees.  

At his April 2002 RO hearing and at his June 2003 Board 
hearing, the appellant testified that he had originally 
injured his right knee prior to service walking on rough 
ground at a construction site.  He indicated that he had 
undergone right knee surgery to remove damaged cartilage.  
After the surgery, the appellant indicated that he had no 
real problems with his knee until he entered the National 
Guard.  He indicated that during basic training, his right 
knee began to swell and he was treated with a cast.  The 
appellant also indicated that he injured his left knee during 
service on the firing range and was treated with a cast.  The 
appellant indicated that his cast was removed on his last day 
of basic training, although the military physician back-dated 
his office visit.  He indicated that he was given a medical 
discharge after basic training.  The appellant indicated that 
since his separation from service, he had had problems with 
his knees.  The appellant testified that he was treated 
shortly after service by Dr. Ward, an orthopedic doctor.  He 
claimed that he was given a shot of cortisone which helped a 
lot.  The appellant indicated that he did not apply for VA 
benefits sooner, as he was not aware that he might be 
entitled to benefits.  

The appellant was afforded a VA medical examination in 
September 2002.  The examiner reviewed the appellant's 
medical records and interviewed the appellant regarding the 
history of his knee complaints.  The Board notes that the 
appellant did not report a post-service history of a left 
knee injury.  In reviewing the veteran's reported medical 
history, the examiner noted that the appellant had been 
treated with cylinder casts in service.  He further noted 
that an August 1998 MRI study of the left knee showed tears 
in the anterior and posterior horns of the left medial 
meniscus with narrowing of the articular cartilage in the 
medial compartment.  The appellant reported that he underwent 
left knee arthroscopic surgery in November 1999 and that in 
February 2000, he began a series of five hyaluronic acid 
injection in the left knee.  After examining the appellant, 
the examiner's diagnoses were osteoarthritis, both knees; 
status post medial meniscectomy, right knee prior to service; 
and status post arthroscopic surgery, left knee.  The 
examiner concluded that it is more likely than not that the 
appellant's right knee osteoarthritis was the result of his 
torn meniscus and subsequent surgical removal, both of which 
occurred prior to service.  He indicated that he did not 
believe that the pain and swelling the appellant experienced 
during service aggravated his preexisting right knee 
condition.  With respect to the left knee, the examiner 
indicated that conflicting evidence made it impossible to 
determine what caused the left knee osteoarthritis.  However, 
he indicated that the length of time between the left knee 
injury in 1964 and the first significant treatment in 1999 
suggested that it was unrelated to the in-service injury.  

Thereafter, the RO obtained records from the Social Security 
Administration (SSA), showing that the appellant was awarded 
disability benefits effective in July 1998 for osteoarthrosis 
and ischemic heart disease.  In pertinent part, medical 
records obtained from SSA include a July 1998 initial 
narrative report from the workers' compensation claims 
department showing that the appellant was examined after he 
fell while getting out of a truck, striking his left knee 
against the door and landing on his back.  The appellant's 
complaints included left knee pain and giving way.  After 
examining the appellant, the examiner's diagnosis included 
acute derangement of the left knee.  She indicated that it 
was her opinion that the appellant's present clinical 
symptomatology was "directly related to the on the job 
accident."  

According to an August 1998 initial consultation report from 
an orthopedic clinic, the appellant injured his left knee at 
work in July 1998 while stepping down from a truck, twisting 
his knee and striking it.  He thereafter complained of left 
knee pain with buckling and giving way.  An MRI of the knee 
was obtained and showed a tear of the posterior horn and 
anterior horn of the medial meniscus as well as narrowing of 
the medial joint space.  X-ray studies showed well maintained 
joint spaces.  The assessment was tear of the medial meniscus 
of the left knee.  Subsequent records show that the appellant 
underwent arthroscopic surgery on the left knee in November 
1998.  Subsequent clinical records show continued treatment 
for left knee chondromalacia.  In an April 1999 internal 
medicine consultative examination, it was noted that the 
appellant injured his left knee on the job and underwent 
arthroscopy in 1998.  The examiner noted that the appellant 
continued to have problems with his left knee and could 
require a total knee replacement in the future.  Records 
obtained from SSA are negative for complaints or findings of 
a current right knee disability.  


Applicable Law

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the 
"active military, naval, or air service."  38 U.S.C.A. §§ 
1110, 1131.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  

Certain evidentiary presumptions, including the presumption 
of sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service, are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1111, 1112, 1153; 38 C.F.R. § 
3.304(b), 3.306, 3.307, 3.309.  

The advantages of these evidentiary presumptions, however, do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA, such as in this case.  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 
13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom.  
McManaway v. Principi, 14 Vet. App. 275 (2001) ("[I]f a 
claim relates to period of active duty for training, a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for 
purposes of that claim.").  In such cases, the evidentiary 
burden is on the claimant to show that he became disabled 
from an injury or disease incurred in line of duty during 
ACDUTRA or from an injury incurred in line of duty during 
INACDUTRA.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

Right knee

The appellant seeks service connection for a right knee 
disability on the basis of aggravation.  Specifically, he 
acknowledges that he underwent a right medial meniscectomy 
prior to service, but argues his right knee was sufficiently 
healed at the time of his entry into service.  He claims that 
physical training during his period of ACDUTRA caused 
aggravation of his preexisting right knee disability.  

As set forth above, the record on appeal confirms that the 
appellant sustained a right knee injury prior to service 
necessitating a right medial meniscectomy in 1963.  He does 
not contend otherwise.  Indeed, the appellant's December 1963 
military enlistment medical examination report notes the 
presence of the right knee surgical scar.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).

Where a preexisting disorder is noted upon entry into 
service, the appellant cannot bring a claim for service 
connection for that disorder, but may bring a claim for 
service-connected aggravation of that disorder.  In such 
cases, the burden falls on the appellant to establish 
aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Here, the Board notes that it has considered application of 
the presumption of aggravation.  If the presumption of 
aggravation under section 1153 arises, the burden shifts to 
the government to show a lack of aggravation by establishing 
that any increase in disability during service is due to the 
natural progress of the disease.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  In this case, however, the 
evidentiary presumption of aggravation is not for application 
because the appellant's claim is based on a period of 
ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period).  Therefore, the evidentiary burden is on the 
appellant to show that he became disabled from an injury or 
disease incurred or aggravated in line of duty during 
ACDUTRA.

In this case, the record on appeal does not provide any basis 
upon which to conclude that the appellant's preexisting right 
knee disability was aggravated during his period of ACDUTRA.  
As set forth above, the appellant's service medical records 
show that he was treated during service for right knee pain 
and swelling.  While one X-ray study showed a suspicion of 
slight narrowing in the medial portion of the right knee, 
subsequent X-ray studies were normal.  At the time of his 
separation from service, the examiner indicated that a 
permanent physical profile was not warranted.  

Moreover, as delineated in detail above, although the 
appellant claims that he experienced right knee problems 
since service and has submitted statements from family 
members supporting his assertions, the post-service medical 
records are entirely silent for any mention of a right knee 
disability for many years after separation from service.

While the concept of continuity of symptomatology under 38 
C.F.R. § 3.303(b) focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
record here discloses a span of approximately 37 years 
without any clinical evidence to support the recent 
assertions of a continuity of right knee symptomatology since 
service.  The fact that the contemporaneous records do not 
provide subjective or objective evidence that supports any 
recent contention that the appellant experienced continuous 
symptomatology since service is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  While the Board has considered the contentions 
of the appellant and his family, it finds that the 
contemporaneous records are entitled to more probative weight 
than the lay recollections of events which occurred decades 
previously.  In summary, the conspicuous 37-year gap in 
treatment records from service until 2002, when a current 
right knee disability was first shown, is persuasive evidence 
against the claim and strengthens the conclusion that the 
appellant's in-service right knee symptoms represented a 
temporary flare-up, rather than a permanent increase in the 
severity of the underlying condition.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that this conclusion is further supported by 
the September 2002 VA medical opinion obtained by the RO.  In 
that opinion, the VA physician concluded that the appellant's 
right knee disability was not aggravated during service.  
Rather, he concluded that the appellant's current right knee 
osteoarthrosis was the result of the pre-service torn 
meniscus.  

The Board finds that the September 2002 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, he addressed the appellant's contentions and based 
his opinion on a review of the appellant's claims folder.  
Moreover, the Board notes that the only opinion which 
contradicts the September 2002 VA medical opinion is that of 
the appellant.  While the Board has considered the statements 
of the appellant that his current right knee disability is 
causally related to his ACDUTRA, he is not competent to state 
that the underlying pathology of his right knee was 
aggravated for VA purposes during his period of ACDUTRA since 
he is not a medical professional.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the Board is unable to assign 
probative value to the assertions in this regard.

For these reasons, the Board finds that the preponderance of 
the evidence is against the claims of service connection for 
a right knee disability.  Thus, the benefit-of-the-doubt rule 
is inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left knee disability

The appellant also seeks service connection for a left knee 
disability.  He contends that he injured his left knee during 
ACDUTRA while on the firing range.  He contends that he has 
had left knee problems since that time and claims that his 
current left knee disability is related to his in-service 
injury.

As set forth above, the appellant's service medical records 
show that he was treated for a sprain of the left knee which 
he sustained while on ACDUTRA.  At this time of his 
separation from ACDUTRA, the diagnosis was left knee sprain 
of the medial collateral ligament, healing.  The examiner 
recommended no permanent profile or limitation of duty.  

While the appellant now claims that he experienced continuous 
left knee symptoms since service, as discussed above, the 
post-service record is entirely negative for complaints or 
findings of a left knee disorder until July 1998, 
approximately 33 years after service, when the appellant 
sustained an on-the job left knee injury.  

With regard to the long evidentiary gap in this case between 
ACDUTRA and the earliest left knee complaints, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the appellant had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any documentary evidence of 
continuing left knee complaints, symptoms, or findings for 
many years after the period of active duty is itself evidence 
which tends to show that a left knee disorder did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board has also considered the appellant's contentions to 
the effect that his current left knee disability is the 
result of his in-service left knee injury.  As noted, 
however, because the record does not establish that the 
appellant possesses a recognized degree of medical knowledge, 
he lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Moreover, the Board notes that the competent medical evidence 
of record does not support the appellant's contentions in 
this regard.  In fact, in September 2002, a VA medical 
examiner reviewed the appellant's claims folder and 
concluded, based on the evidence then of record, that it is 
unlikely that the appellant's current left knee was related 
to his service.  

Significantly, the examiner reached this conclusion without 
benefit of the private medical records obtained from SSA 
showing an on-the-job left knee injury in July 1998, which 
the appellant had previously failed to disclose.  As noted, 
these records show that the appellant sustained an on-the-job 
left knee injury in July 1998, resulting in his current left 
knee disability.  These records are entirely negative for any 
mention of an in-service left knee injury or continuing left 
knee symptoms thereafter.  

In summary, the Board finds that although the veteran 
sustained a left knee sprain during service, the most 
probative evidence indicates that his current left knee 
disability is unrelated to that in-service injury.  For the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left knee disability.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


